UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7224



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH MCKNIGHT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-96-24-A, CA-99-858-AM)


Submitted:   November 4, 1999          Decided:     November 10, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph McKnight, Appellant Pro Se. Timothy Joseph Shea, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph McKnight seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. McKnight, Nos. CR-96-24-A;

CA-99-858-AM (E.D. Va. Aug. 23, 1999).*      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
August 20, 1999, the district court’s records show that it was
entered on the docket sheet on August 23, 1999. Pursuant to the
Federal Rules of Civil Procedure, it is the date that the order was
entered on the docket sheet that we take as the effective date of
the district court’s decision.    See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                  2